DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 5 March, 2020.
Claims 1, 11, 21 and 33 have been amended.
Claims 1, 2, 4, 5, 8, 11, 15, 18, 21 – 23, 25 - 27 and 31 - 34 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 March, 2020 has been entered.
Transfer of Application
This application has been transferred within the Office. Applicant is invited to contact the undersigned to discuss issues set forth in this Office Action, if appropriate.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claims 1, 11 and 21 are independent. Claims 1, 11 and 21 each recite similar limitations including:
A system comprising: 
a blood glucose meter configured to take blood glucose concentration measurements, the blood glucose meter including:
a measurement interface that includes a port configured to receive a test sensor, the measurement interface being configured to generate raw signals representative of the blood glucose concentration measurements;
an analog front end coupled to the measurement interface and configured to receive the raw signals from the measurement interface;
a processor configured to determine the blood glucose concentration measurements based on the raw signals; and
at least one memory device configured to store the blood glucose concentration measurements;
a display device: and 
a processing device communicatively coupled to the blood glucose meter, the processing device configured to receive the blood glucose concentration measurements from the blood glucose meter, the processing device including at least one memory device, a processor, and a user interface, the at least one memory device of the processing device being configured to store the blood glucose concentration measurements and computer-readable instructions for a healthcare application, the processor executing the healthcare application, the healthcare application being configured to display and receive, via the user interface, supplemental health data related to the blood glucose concentration measurements.
Additionally Claim 1 recites:
wherein the at least one memory device of the processing device stores a prescription or schedule and the healthcare application is configured to display a prompt on the display to a user to take the blood glucose concentration measurements and input the supplemental health data related to the blood glucose concentration measurements according to the prescription or schedule, 
wherein the healthcare application is configured to display a prompt on the display device to the user to take the blood glucose concentration measurements according to a first schedule when a current date is prior to a future date and outside of a predefined time period prior to the future date, and 
wherein in response to the current date being prior to the future date and within the predefined time period prior to the future date, the healthcare application is configured to transition to a second schedule and display a prompt on the display device to the user to take the blood glucose concentration measurements according to the second schedule, the second schedule causing the display of the prompt on the display device to user to take the blood glucose concentration measurements to occur more frequently than the first schedule, such that all prompts on the display device occur once the current date is within the predefined time period are made according to the second schedule.


Additionally, Claim 11 recites:
wherein the processing device is configured to (i) analyze the plurality of previous blood glucose concentration measurements stored on the at least one memory device of the processing device to identify a first set of one or more stored blood glucose concentration measurements of interest from the plurality of previous blood glucose concentration measurements, each of the first set of one or more stored blood glucose concentration measurements having a value that is outside of a predetermined range, and to
display a prompt on the display for the user to input supplemental health data related to a second set of one or more stored blood glucose concentration measurements of the plurality of previous blood glucose concentration measurements, and 
wherein (i) an identity of the second set of one or more stored blood glucose concentration measurements of the plurality of previous measurements is based on the first set of one or more stored blood glucose concentration measurements of the plurality of previous blood glucose concentration measurements, and 
the supplemental health data related to the second set of one or more stored blood glucose concentration measurements of the plurality of previous blood glucose concentration measurements provides information related to the value of each of the first set of one or more stored blood glucose concentration measurements of the plurality of previous blood glucose concentration measurements.
 Additionally Claim 21 recites: 
wherein the healthcare application is configured to:
display a prompt on the user interface for a user to take a current blood glucose concentration measurement, 
store the current blood glucose concentration measurement in the at least one memory device,
analyze the plurality of previous blood glucose concentration measurements to determine a type of supplemental health data related to the stored current blood glucose concentration measurement to be input by the user, the type of supplemental health data being based at least in part on a value of the current blood glucose concentration measurement and a value of one or more of the plurality of previous blood glucose concentration measurement, and
display a prompt on the user interface for the user to input the determined type of supplemental health data related to the stored current blood glucose concentration.
Claims 1, 2, 4, 5, 8, 11, 15, 18, 21 – 23, 25 - 27 and 31 - 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
STEP 1
The claims are directed to a system and a blood glucose meter which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea including:  
wherein the at least one memory device of the processing device stores a prescription or schedule and the healthcare application is configured to display a prompt on the display to a user to take the blood glucose concentration measurements and input the supplemental health data related to the blood glucose concentration measurements according to the prescription or schedule, 
wherein the healthcare application is configured to display a prompt on the display device to the user to take the blood glucose concentration measurements according to a first schedule when a current date is prior to a future date and outside of a predefined time period prior to the future date, and 
wherein in response to the current date being prior to the future date and within the predefined time period prior to the future date, the healthcare application is configured to transition to a second schedule and display a prompt on the display device to the user to take the blood glucose concentration measurements according to the second schedule, the second schedule causing the display of the prompt on the display device to user to take the blood glucose concentration measurements to occur more frequently than the first schedule, such that all prompts on the display device occur once the current date is within the predefined time period are made according to the second schedule.
The claims, as illustrated by Claim 11, recite limitations that encompass an abstract idea including:
wherein the processing device is configured to (i) analyze the plurality of previous blood glucose concentration measurements stored on the at least one memory device of the processing device to identify a first set of one or more stored blood glucose concentration measurements of interest from the plurality of previous blood glucose concentration measurements, each of the first set of one or more stored blood glucose concentration measurements having a value that is outside of a predetermined range, and to
display a prompt on the display for the user to input supplemental health data related to a second set of one or more stored blood glucose concentration measurements of the plurality of previous blood glucose concentration measurements, and 
wherein (i) an identity of the second set of one or more stored blood glucose concentration measurements of the plurality of previous measurements is based on the first set of one or more stored blood glucose concentration measurements of the plurality of previous blood glucose concentration measurements, and 
the supplemental health data related to the second set of one or more stored blood glucose concentration measurements of the plurality of previous blood glucose concentration measurements provides information related to the value of each of the first set of one or more stored blood glucose concentration measurements of the plurality of previous blood glucose concentration measurements.
The claims, as illustrated by Claim 21, recite limitations that encompass an abstract idea including:
display a prompt on the user interface for a user to take a current blood glucose concentration measurement, 
analyze the plurality of previous blood glucose concentration measurements to determine a type of supplemental health data related to the stored current blood glucose concentration measurement to be input by the user, the type of supplemental health data being based at least in part on a value of the current blood glucose concentration measurement and a value of one or more of the plurality of previous blood glucose concentration measurement, and
display a prompt on the user interface for the user to input the determined type of supplemental health data related to the stored current blood glucose concentration.
The claims, as illustrated by Claims 1, 11 and 21 recite limitations that encompass an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Claim 1 recites an application that prompts a user to input blood glucose measurements, and supplemental information related to the measurements, according to a stored schedule. The schedule provides two frequencies of prompts including more frequent prompts when the current date is within a predetermined time period of a future date, and less frequent prompts when the current date is outside the predetermined period of the future date. For example, a user may be prompted more frequently for two weeks before a doctor visit, and less frequently when the current date is more than two weeks. Supplemental information includes insulin intake, carbohydrate intake, physical activity, and general health. 
Claim 11 recites a processing device that analyzes stored blood glucose measurement to identify a first set of measurements that have values outside a predetermined range, and prompt the user to input supplemental information that explains the values for at least some of the first set of measurements. Examiner notes that analyzing blood glucose measurements to identify those outside a range can be performed mentally, except for the recitation of generic computer functions.
Claim 21 recites an application that analyzes blood glucose measurements to determine a type of supplemental health data to be entered by a user based on values of current and previous blood glucose concentrations, and prompting the user to enter the data.
Each of these concepts – prompting a user for: more frequent logging before a doctor appointment, retroactive explanations of abnormal measurements, and for a type of information - is process that merely organizes this human activity. This type of activity includes conduct that would normally occur when managing a patient’s diabetes. The specification discloses that logging blood glucose measurements and data detailing the circumstances of each measurement using a measurement device is a purely conventional practice in medicine (0003); however, “it is extremely burdensome” (0016). The present invention purports to “minimize the amount of effort and inconvenience on the part of the PWD” (0016). The specification further discloses that the invention can “allow HCPs to guide testing and logging to collect the health data they need to develop treatment plans and lifestyle changes.” (0022). These are quintessential “instructions” that are programmed into the computer to prompt the user to follow the instructions. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite limitations that include additional elements beyond those that encompass the abstract idea above including:
A system comprising: 
a blood glucose meter configured to take blood glucose concentration measurements, the blood glucose meter including: a measurement interface that includes a port configured to receive a test sensor, the measurement interface being configured to generate raw signals representative of the blood glucose concentration measurements; an analog front end coupled to the measurement interface and configured to receive the raw signals from the measurement interface; a processor configured to determine the blood glucose concentration measurements based on the raw signals; and at least one memory device configured to store the blood glucose concentration measurements;
a display device: and 
a processing device communicatively coupled to the blood glucose meter, the processing device including at least one memory device, a processor, and a user interface, the processor executing the healthcare application, 
the processing device configured to receive the blood glucose concentration measurements from the blood glucose meter,
the at least one memory device of the processing device being configured to store the blood glucose concentration measurements and computer-readable instructions for a healthcare application,
the healthcare application being configured to display and receive, via the user interface, supplemental health data related to the blood glucose concentration measurements.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The display device, processing device communicatively coupled to the blood glucose meter, memory device, processor, and user interface, are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. For example, the specification discloses that the processing device is a generic computer (0031 – 0037). The claims recite that the processor is configured to receive measurements over a network, and to receive and display supplemental information via a user interface. Receiving data over a network, or via a user interface and storing the data in memory are an insignificant extra-solution activities – i.e. a data gathering step. Similarly, displaying data on a user interface is an insignificant post-solution activity that does not add a meaningful limitation to the abstract idea. 
The blood glucose meter recited in the claims include a measurement interface with a port to receive a test sensor, and generate raw signals representing blood glucose concentration; an analog front end to receive the raw signal; a processor to determine a blood glucose measurement based on the raw signals; and a memory to store the measurement. The port receives a blood sample using a lancing device (i.e. a lancet) to perform a finger stick, and inserting the lancet into the port (0025). These components and functions are well known in the art and are purely conventional. Blood glucose meters, as described in the specification, and recited in the claims, are operated in their normal capacity to collect information. Further, the data gathering of blood glucose values from a blood glucose meter are analogous to data gathering determined by the courts: Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982); Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968.
Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract measurement management process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract measurement management process. The display device, and processing device having a memory, user interface and processor amount to no more than a recitation of generic computer structure. Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Measuring blood glucose concentration using a blood glucose meter is a conventional technique. The recited blood glucose meter is a purely conventional device that is well known in the industry. For example, the specification discloses that PWD frequently check their blood glucose level using a measurement device that calculates the blood glucose concentration in  a fluid sample collected on  attest sensor that is received by the measurement devices. The disclosure of these techniques indicate that they are well-known in the art. Receiving information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Displaying the results of the abstract process is an ancillary part of the abstract process itself as in Electric Power Group. Storing and retrieving information from memory is a routine and conventional computer function as in Versata and OIP Tech. The user interface for displaying and inputting information is a conventional computer element as in Fairwarnings. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually. As such, the additional elements recited in the claim do not provide an inventive concept that amount to significantly more than the abstract measurement management process.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of future date (3, 34); wireless communication, type of processing device, type of application (8, 15); type of supplemental information (22, 33); type or time of measurement values (26, 27, 31); those that recite additional abstract ideas including: defining the first schedule based on previous measurements (5); analyzing measurements, identify measurement of interest, prompt for supplemental information, and receive the information (25); analyzing morning measurements to identify a type of supplemental data related to an evening measurement (27); select a second time of day based on a first time of day (31); determine a second set based on value of the first set and time of day (32); ; those that recite well-understood, routine and conventional activity or computer functions including: storing first/second schedule (2, 5); a server providing instruction for the application (18); manual and automatic storage (23); those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea.  Examiner takes 
The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The Prior Art Rejections

Applicant argues that the art of record fails to teach aspects of the claimed invention. Examiner agrees. After conduction a further search, Examiner agrees that the claims are novel and non-obvious over the prior art. 
For example, the prior art does not fairly teach two schedules for taking blood glucose measurement (or any type of measurement) where one of the schedules prompts a user for more frequent measurements within a predetermined time period prior to a future date as recited in Claim 1. 
The prior art does not fairly teach prompting a user for supplemental information related to a second set of blood glucose measurements when a first set of measurements is outside a range as recited in Claim 11. For example prompting for information about an evening measurement that do not have information about the evening meal, bedtime, etc. that explains a hypoglycemic morning reading.
The prior art does not fairly teach prompting a user for a type of supplemental information where the type of supplemental information is determined based on current and previous blood glucose measurements.


Response to Arguments
Applicant's arguments filed 31 March, 2022 have been fully considered but they are not persuasive.
The U.S.C. 101 Rejection
Applicant argues that the claims integrate the abstract idea into a practical application “by offering a technical improvement, being directed toward a particular machine, and a treatment of a disease”. In particular, applicant asserts that the claims “improve the technology of glucose monitoring and diabetes treatment, they are integrated in a particular machine, and they affect treatment for diabetes.
Applicant asserts “an improvement in diabetes analysis”; “improving the analysis of blood glucose concentration measurements and related supplemental health data” in order to develop a treatment plan for the PWD. This argument is not commensurate with the scope of the claims. No treatment plan is recited in the claims. Treatment plans are not improved based on the abstract idea. Developing a treatment plan is an ordinary mental process, according to the specification. The applicant describes the problem as “how to efficiently manage usage of the glucose measurement device”. Examiner agrees. Managing the usage of these conventional devices, by “insuring that appropriate measurements using the blood glucose measurement device are taken” is a quintessential method of organizing human activity. Even though the claims recite different ways of solving the problem of managing the usage of a measurement device, these claims merely manage this human activity. Determining “when glucose measurements are needed” to “improve the quality of data” is not an improvement to any technology or technical process. The measurement device operates in its normal capacity. Computer prompts do not add meaningful limitations. These kind of reminders are old and well known and purely conventional.
Applicant argues that the blood glucose meter includes “specific components” and are not “generic computer components”. Examiner agrees. Applicant further concludes that the blood glucose meter is a specific machine, is integral to the claims. Examiner disagrees. The meter is a conventional device that operates in its normal capacity. Meters that require a lancet to perform a finger stick and a chemical reaction with the blood, that is inserted into a port for analysis are notoriously well known.
Applicant asserts that the claims “effect a particular treatment for diabetes”. Examiner is perplexed by the remark. Nothing in the claims suggests administering a treatment. The specification discloses that the HCP can use the data to develop a treatment plan, but developing a treatment plan is not recited in the claims. Even if such a treatment plan were developed, nothing recites administering it to a patient.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2013/0303869 A1 to discloses a mobile analyte monitoring system that includes reminders (i.e. prompts) displayed on a user interface for a user to take a blood glucose measurement according to a schedule. The schedule may be modified to be more or less frequent.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                          
Date: 20 July, 2022